Title: Shubael Gardner to the American Commissioners, 22 December 1778: résumé
From: Gardner, Shubael
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<London, December 22, 1778: I am not used to making addresses of this kind; please excuse my errors and accept my simple offering. Many Americans who have been brought here have entered the British whale fishery to save themselves from having to serve on men of war. None would have done so if there had been an alternative; I believe they would all return to America with their men if given the liberty. I must also inform you that a youth, John Blyth, who was taken with Benjamin Clark in the brig Falkland, is in Dinan prison. His father, John Blyth, is a sincere friend to all Americans, having hidden as many as forty escapees in his house at his own expense. Please, Gentlemen, intercede for this lad, as sending him home may pave the way for clearing others, both French and American. Our resources are almost exhausted, but I can think of no better use for what I have left than applying it to the relief of my countrymen. [P.S.] Capt. Barnard is almost ready to sail. Captains Joseph Chase, James McCobb, and John McCarty are on the way to France. From them you can learn more details than I can write.>
